1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                        )
4
                                                      )
5
                          Plaintiff,                  )       Case No.: 2:16-cr-00052-GMN-CWH-8
           vs.                                        )
6                                                     )                    ORDER
     TORRENCE DOUGLAS,                                )
7                                                     )
                          Defendant.                  )
8
                                                      )
9

10          Pending before the Court is pro se Defendant Torrence Douglas’s (“Defendant”) Motion
11   for Judicial Recommendation for Maximum Residential Reentry Center Placement, (ECF No.
12   305). The Government did not file a response.
13          In his Motion, Defendant requests that the Court issue an order recommending to the
14   Bureau of Prisons that Defendant be placed in a residential reentry center (“RRC”) for nine
15   months. (Mot. at 1). Defendant indicates that “[a] maximum amount of RRC time will help
16   [Defendant] transition back into society,” and secure a stable residence and economic
17   resources. (Id.). Defendant further represents that he has been in custody since 2016 and his
18   projected release date is September 25, 2020. (See id.).
19          Title 18 Section 3624(c) of the United States Code addresses the placement of a prisoner
20   during the final portion of his sentence. It provides:
21          The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
            prisoner serving a term of imprisonment spends a portion of the final months of
22
            that term (not to exceed 12 months), under conditions that will afford that
23
            prisoner a reasonable opportunity to adjust to and prepare for the reentry of that
            prisoner into the community. Such conditions may include a community
24          correctional facility.

25




                                                 Page 1 of 2
1    18 U.S.C. § 3624(c). Federal law also provides that a sentencing court may make a
2    recommendation that a prisoner serve a term of imprisonment in an RRC. 18 U.S.C. § 3621(b).
3    But the recommendation has no binding effect. Id.
4           Here, Defendant maintains that he is currently pursuing his certification in paralegal
5    studies; he has completed pre-sentencing and post-sentencing programs; he is set to enter
6    program Credit 101 along with a non-residential drug abuse program; and he is a lead recycle
7    tech in the Safety Division, receiving good work evaluations on a monthly basis. (Mot. at 2). In
8    support of his Motion, Defendant submits exemplary grade reports from his paralegal
9    certification program. (Id. at 7–12). Defendant further submits documentation evidencing
10   positive work evaluations and Defendant’s completion of several post-sentencing programs.
11   (Id. at 5–6).
12          The Court finds that Defendant has shown that placement in an RRC for the final nine
13   months of his sentence, if practicable, would ease his successful transition back into society.
14   And given Defendant’s demonstrated commitment to self-rehabilitation, Defendant appears to
15   be an appropriate candidate for early RRC placement.
16          Accordingly,
17          IT IS HEREBY ORDERED that Defendant’s Motion for Judicial Recommendation for
18   Maximum RRC Placement, (ECF No. 305), is GRANTED. The Court recommends that the
19   Bureau of Prisons place Defendant in a residential reentry center for the last nine months of his
20   sentence.
21                      10 day of September, 2019.
            DATED this _____
22

23
                                                   ___________________________________
24                                                 Gloria M. Navarro, District Judge
                                                   United States District Court
25




                                                 Page 2 of 2
